FILED

MAY ~ 8 2015

UNITED STATES DISTRICT COURT Clerk, as District & Bankruptcy

FOR THE DISTRICT OF COLUMBIA Courts forthe District of Columbia
Hector Manuel Avila-Luna, )
Plaintiff, ;
v. i Civil Action No. 15-0467 (UNA)
The Ofﬁce of the Attorney General i
of the United States, 61 al., )
Defendants. i

MEMORANDUM OPINION

This matter is before the Court on review of this pro se action captioned “Civil
Complaint Pursuant to 28 U.S.C. § 1331, for Declaratory, Injunctive, or Prospective Relief" and
plaintiff 5 application to proceed in forma pauperis. The application will be granted and the
complaint will be dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner’s
complaint upon a determination that the complaint fails to state a claim upon which relief may be

granted).

Plaintiff is a federal prisoner who currently is incarcerated at the United States
Penitentiary in Victorville, California. He is serving a life sentence imposed in 1996 by the
United States District Court for the Southern District of Iowa on his convictions related to the
trafﬁcking of methamphetamine. Compl. at 2. According to plaintiff, pursuant to “a policy
intended to violate equal protection under the Fifth Amendment,” he has been sentenced to a
longer term of imprisonment for having exercised his Sixth Amendment right to a jury trial. Id.

at 5. He demands declaratory and injunctive relief so that he “will have the benefit of being

~mﬂmmm~wmvwa¢mmwnwwwwwwwwwv 2m, w...“ M r .. ...

resentenced to any sentence that was available at the time of the original sentencing without the

application onI U.S.C. § 851.” Id.

“[I]t is well-settled that a [person] seeking relief from his conviction or sentence may not

bring [actions for injunctive and declaratory relief].” Williams v. Hill, 74 F.3d 1339, 1340 (DC.
Cir. 1996) (per curiam) (citations omitted). Rather, such relief is available via a motion to vacate
sentence under 28 U.S.C. § 2255. See Taylor v. US. Ba’. ofParole, 194 F.2d 882, 883 (DC. Cir.
1952) (stating that a motion to vacate under 28 U.S.C. § 2255 is the proper vehicle for
challenging the constitutionality of a statute under which a defendant is convicted); Ojo v.
Immigration & Naturalization Serv. 106 F .3d 680, 683 (5th Cir. 1997) (explaining that the
sentencing court is the only court with jurisdiction to hear a defendant’s complaint regarding
errors that occurred before or during sentencing). Once a § 2255 motion has been adjudicated on
the merits, as appears to be the case here, a subsequent motion for habeas relief must be
presented to the appropriate court of appeals (here the Seventh Circuit) for permission to proceed
in the sentencing court. 28 U.S.C. § 2244 (b)(3)(A). Plaintiff has stated no claim for relief in

this court. A separate order of dismissal accompanies this Memorandum Opinion.

 

 

m‘ Unlted St tes Distrlct Judge
Date: April 4- , 2015